DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Terminal Disclaimer
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Serial 16/604830; 16/604893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,481,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 1, 4-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: Applicant’s filing of the terminal disclaimers on May 4, 2022 and June 3, 2022;  Also see Applicant’s remarks filed November 24, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 7, 2022